UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4923

THOMAS EUGENE HAWKINS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Henry C. Morgan, Jr., District Judge.
(CR-96-138)

Submitted: November 18, 1997

Decided: January 22, 1998

Before WILKINS and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael D. Eberhardt, MICHAEL D. EBERHARDT, P.C., Suffolk,
Virginia, for Appellant. Helen F. Fahey, United States Attorney, Ron-
ald G. Reel, Special Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Thomas Eugene Hawkins appeals his convictions for possession of
a firearm and possession of ammunition by a convicted felon, 18
U.S.C. § 922(g)(1) (1994). Hawkins contends that the district court
erred when it denied his motion to suppress the gun and ammunition
which police seized from him. We affirm.

We review for clear error factual determinations made at a suppres-
sion hearing. Legal conclusions are reviewed de novo. See United
States v. Han, 74 F.3d 537, 540 (4th Cir.), cert. denied, ___ U.S. ___,
64 U.S.L.W. 3807 (U.S. June 3, 1996) (No. 95-8891). Hawkins does
not contest the court's factual findings, which are fully supported by
the testimony at the suppression hearing.

Testimony revealed that the owner of a store in Chesapeake, Vir-
ginia, approached Officer Burnis Sickelton. The store owner was con-
cerned about drug dealing, trespassing, begging, drinking, and other
activities that occurred at the store in the evenings.

The officer testified that the store was located in the part of Chesa-
peake with the highest number of violent crimes, that there were a lot
of drug crimes in the area, and that he had previously responded to
numerous calls at the store. Officer Sickelton arranged with other
officers to go later that evening to investigate the problem. When he
and another officer arrived at the scene and began walking toward the
store, they observed Hawkins, who was leaning against the store by
a phone booth. Sickelton testified that he intended to approach Haw-
kins and conduct an investigation. However, someone shouted to
Hawkins from across the street, "The cops are behind you."

When Hawkins saw the police, he fled. He refused to stop despite
officers' instructions to do so. Officers pursued Hawkins, and Officer

                    2
Sickelton managed to grab him, but Hawkins slipped from Sickelton's
grasp, ignoring the officer's demand that he stop. A third officer cap-
tured Hawkins and handcuffed him. Because a hostile crowd had
gathered, the officers transported him to their cars, which were parked
several blocks away in a safer location. As they were transferring
Hawkins from one police car to another, a pistol fell from his waist-
band.

At that point, officers intended to place him under arrest for carry-
ing a concealed weapon. A pat-down of Hawkins yielded several
rounds of ammunition as well as some drug paraphernalia, including
a strainer, a scale, and some glassine baggies.

Hawkins asserts that the officers' actions violated his Fourth
Amendment rights and that the district court therefore should have
suppressed the gun and ammunition that the officers seized. If an offi-
cer has a reasonable, articulable suspicion that criminal activity may
be afoot, he may stop and briefly detain a person for investigative
purposes and, if necessary, frisk him for weapons. See Terry v. Ohio,
392 U.S. 1, 30 (1968). To determine whether the officer's suspicion
was reasonable, courts apply a totality of the circumstances test. See
United States v. Sokolow, 490 U.S. 1, 8 (1989). Among the factors to
be considered are the area's propensity toward criminal activity, see
United States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993) and any
suspicious behavior by the suspect, see United States v. Turner, 933
F.2d 240, 244 (4th Cir. 1991).

The stop in this case was fully justified. Hawkins was observed in
a part of the city plagued by violent crime and drug dealing. The store
owner had complained about suspicious activities on his premises,
and officers had been called to the store on numerous occasions.
When Hawkins saw the two officers approaching him, he fled. Haw-
kins then ignored repeated directions from the officers to stop,
escaped from the grasp of Officer Sickelton, and continued to flee.
When considered together, these factors would give rise to the reason-
able suspicion that criminal activity might be afoot.

In light of Hawkins' attempt to flee, officers had every right to
handcuff him once they apprehended him; such action did not convert
the stop to an arrest. See United States v. Crittendon, 883 F.2d 326,

                    3
329 (4th Cir. 1989) ("Brief, even if complete, deprivations of a sus-
pect's liberty do not convert a stop and frisk into an arrest so long as
the methods of restraint used are reasonable to the circumstances.").
Further, detentions may last as long as reasonably necessary to effect
the purposes of the stop. In this case, the officers felt threatened by
an angry crowd of about twenty people who had gathered at the
scene. They acted appropriately when they moved Hawkins to a more
secure area several blocks away. See United States v. Hensley, 469
U.S. 221, 235 (1985) (actions reasonably necessary to protect offi-
cers' personal safety do not convert stop to arrest).

As Hawkins was being moved from one patrol car to another, the
gun fell from his waistband. Officers at that point had probable cause
to arrest him for carrying a concealed weapon. The subsequent pat-
down of his person, which yielded the ammunition, was proper as a
search incident to a lawful arrest. See Chimel v. California, 395 U.S.
752, 762-63 (1969).

The stop of Hawkins that culminated in his arrest and the seizure
of the gun and ammunition did not offend the Fourth Amendment.
The district court properly denied Hawkins' motion to suppress these
items. We therefore affirm the convictions. We dispense with oral
argument because the facts and legal arguments are adequately pres-
ented in the materials before the court and argument would not signif-
icantly aid the decisional process.

AFFIRMED

                    4